10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:18-cv-00989-JLR Document 14-1 Filed 12/11/18 Page l of 2

Honorable J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

CARPENTERS HEALTH AND SECURITY
TRUST OF WESTERN WASHINGTON; Case No. 2218-cV-00989 JLR
CARPENTERS RETIREl\/[ENT TRUST OF
WESTERN WASHINGTON; CARPENTERS- ORDER ON CARPENTERS TRUSTS’
EMPLOYERS VACATION TRUST OF AMENDED MOTION FOR ENTRY
WESTERN WASHINGTON; and OF DEFAULT IUDGMENT
CARPENTERS-EMPLOYERS
APPRENTICESHIP AND TRAINING TRUST
OF WESTERN WASHINGTON,

Plaintiffs,
v.

UNIVERSAL BUILDING SYSTEMS, LLC, a
Washington limited liability company; and
BRANDON LORENZ, an individual,

 

Defendants.

 

 

 

This matter is before the Court on the motion of Plaintiffs, commonly known as the
Carpenters Trusts of Western Washington, for entry of default judgment against defendant
Universal Building Systems, LLC. The Court has considered the motion, supporting papers
With exhibits, as Well as the pleadings, court tiles, and records in this matter.

The Court, being otherwise generally advised, ORDERS:

l. The Carpenters Trusts’ motion for entry of defaultjudgment is GRANTED;

ORDER ON CARPENTERS TRUSTS’ AMENDED l\/IOT[ON FOR BAW:§§I;I;[§§S§WVELLP S
ENTRY OF DEFAULT JUDGMENT ~ 1 1325 FOURTH AVENUE, SUiTiE 910
2:18-cv-00989 ILR ' sEAi'rLE, WABT<H

(206) 224-9900
1700 019t1111904

 

 

 

10

11

12

13

14

15

16

17

18

20

21

22

23

 

 

Case 2118-cv-00989-JLR Document 14-1 Filed 12/11/18 Page 2 of 2

U.)

Dated:

The Court finds that defendant Universal Building Systems, LLC is liable to
the Carpenters Trusts under the provisions of the collective bargaining and
trust agreements that govern the relationship in this matter;

The Court finds that defendant Uriiversal Building Systems, LLC, is liable to
the Carpenters Trusts for $14, 782 72, consisting of $5 792. 20 in liquidated./

damages for the period …
in_liqu-ielated-dam-a~ges-p-lus-$S-Q

-3-3=2-2 in accrued interest from the

contributions’ due date to the dare-e£-t-he-er-i-gin&l-heQH-ng in this matter
November16,2018; "“\°X\“K 9‘“3“» ° ’<\'\L GY\KM`\ mc»\~\¢v\

_ The Court finds that defendant Universal Building Systems, LLC is liable to

the Carpenters Trusts for $4,337.50 in attorney fees under 29 U.S.C
§1132(g)(2)(D), and $1,243.90 in costs directly related to this action;

This judgment shall bear interest at the 12 percent, per annum rate specified
in the applicable trust agreements from the date of this judgment until paid in
full, as allowed under 29 U.S.C. § 1132(g)(2); and

The Clerk of Court is directed to enter judgment against defendant Universal
Building Systems, LLC consistent with this order.

Deeembei=;-,_ZQ-li$. yanme "\ 'lO\oi.

Honorab~le Jar;}>es L. Robart

United States istrict Judge

ORDER ON CARPENTERS TRUSTS’ AMENDED MOTION FOR M°KENZ]E ROTHWELL

BA.RLOW & COUGHRAN P S

ENTRY OF DEFAULT JUDGMENT ~ 2 1325 muan AvENuE, sUiTE §io
2: 1 8-cv-009 89 JLR sEATTLE. wA 9sioi

1700 019tllll904

(206) 224-9900

Mm,\~\ zo\"°\, `
‘c\z\mu@c\ i\Q¥`\\

56 w\'\
mi made 51

,<\ML

 

 

 

